Stephens, J.
1. Property not owned by a debtor, when filing his schedule of property exempted under section 3416 of the Civil Code (1910) providing for the short or “pony” homestead, but which is afterwards acquired by him, is not subject to exemption under the schedule, although described therein. Smith v. Eckles & Abercrombie, 65 Ga. 326.
2. Fifty bushels of corn raised and produced by a debtor in the year 1922 are not exempt from levy and sale by virtue of a schedule which was made out on the 11th day of November, 1921, exempting fifty bushels of corn, as provided in the above-cited code section.
3. The judge of the superior court properly overruled a certiorari brought by the defendant, excepting to á verdict and judgment in the justice’s court, finding the property levied on subject to the levy and not exempt under the schedule.

Judgment affirmed.


Jenleins, P. J., and Bell, J., concur.